Citation Nr: 0102817	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a nervous 
condition.  




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel








INTRODUCTION

The veteran had active military service from July 1971 to 
June 1973.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from a November 1998 decision of the RO.  

During the course of his appeal, the veteran appears to have 
asserted claims of service connection for hearing loss and 
disorders related to a fast pulse and malnutrition.  As these 
claims have not been addressed by the agency of original 
jurisdiction, they are referred to the RO for action deemed 
appropriate.  



FINDING OF FACT

New evidence has been presented, which bears directly and 
substantially on the veteran's claim of service connection 
for a nervous condition, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a 
nervous condition.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1977, the veteran first submitted his claim of 
service connection for a nervous condition.  In January 1978, 
the RO denied the original claim of service connection for a 
nervous condition.  In a February 1978 letter, the RO 
informed the veteran that no further action would be taken on 
his claim unless additional evidence was submitted to show 
that a nervous condition was incurred in or aggravated by 
service.  No response was received from the veteran.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must 
first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received in connection with attempt to reopen 
his claim of service connection includes statements from the 
veteran and VA treatment records dated in March and April 
1998.  In the statements, the veteran has asserted that his 
preservice mental problems were not discussed on examinations 
prior to entrance into service, that he had psychiatric 
problems in service, that he had medical treatment for these 
problems shortly after service, and that his current nervous 
problem, a bipolar disorder, was due to or aggravated by 
service.  

The pertinent diagnosis presented in the submitted medical 
evidence was that bipolar disorder.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statements of the veteran with regard to his psychiatric 
symptomatology must be presumed for purposes of determining 
whether the claim is reopened.  See Justus, Id.  

The Board also finds that the new evidence is relevant and 
probative as to the question of service connection presented 
in this case and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a nervous condition is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a nervous condition, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran asserts that he suffers from current nervous 
disability that is due to disease or injury that was incurred 
in or aggravated by service.  On remand, the veteran should 
submit any additional evidence or argument that could support 
his claim.  

The Board notes that the file contains no record of medical 
treatment for mental health problems since 1998.  Any 
additional records showing ongoing treatment which are not 
already on file should be obtained.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim of 
service connection for a nervous 
condition.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of a mental disorder.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
instructed to support competent evidence 
to support his assertions that he is 
suffering current psychiatric disability 
due to disease or injury that was 
incurred in or aggravated by service.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



